Title: Daniel Roberdeau to Benjamin Franklin, John Fothergill, and Charles Pearce, 2 October 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin,Fothergill, John,Pearce, Charles


Dear Sirs
Philada. Octr. 2d. 1770
You’ll please to be refered to what I wrote you some Months past respecting the Sale of my Estate in St. Christophers, since which I have not been favoured with any answer but an obliging kind Letter from Doctor Franklin informing that you had appointed a meeting to converse on that subject, so that I am ignorant of the steps you have taken, but daily expect the Pleasure of hearing fully from you. An undetermined Mind occasioned me to delay this matter so long, that I am now streightned in point of Time, as Mr. Rawlins’s Leese expires next January, and I am informed he is determined then to give up the Estate into my hands, when all income from thence will cease without you have succeeded in obtaining the Terms last limited, for I have put it out of my own power to treat with any Person respecting a Sale, but if I do not hear from you in a fortnight I have thoughts, which yet do not amount to a resolution, to give Orders to let the Estate for one year only, but in such Case I shall aim at a Condition to allow for any improvement in the way of planting if the Estate should be sold to be determined by a reference to impartial Men for all such work, who may be the appointment on my part of the Purchaser, if you Sell the Estate to be given up immediately on such Sale which I should prefer. I have copied and enclosed you an abstract of Mr. Robt. Thomson’s Letter to me dated the 31st. March last, who is the surviving Partner of Messrs. Hyndman & Thomson my Attorneys in St. Christophers, to this I shall only add that rather than Risque this Opportunity of sale to Mr. Boyd, to whom my sincere regard also inclines me to give a preference, and now determined to make a full end of this Affair, scarce admitting the possibility of a failure if Mr. Boyd has any the least inclination to purchase you have now my warrant to sell for any sum not less than £4000 Guineas exclusive of all Charges, but I flatter myself that if you have not obtained £5,500 Sterl. my last limitation you will at least obtain some thing considerably above this low limitation, low indeed, for could I settle the Estate myself it would be worth to me double that money, but as I dare not purchase negroes or even leave the Temptation in the way of my Children, from such Considerations necessity compels me. I have Records of the Island of St. Christophers in my hands which with the Papers you have no doubt obtained from Mr. Grossvenor Bedford Mr. Wm. Woodmass or Mr. Jno. Boyd particularly the Instrument docking the Entail which is not on record in St. Christophers, as will enable me to make an indubitable Title, which Mr. Boyd does not dispute. I must beg you to be at the trouble to get copies sent of such Papers in your hands as will be necessary in Case of my Conveying. I do not pretend to limit you as to any time to be allowed me for drawing in case of sale for the money, you know my motive was to avail my self of the rise of Exchange and I entirely leave it to your discretion, but the money must be subject to my draft as soon as I choose to draw except by any allowance of Credit on the best security my Interest could be considerably promoted, but this cannot well happen in case of a sale to Mr. Boyd. I am ashamed and confounded to think what trouble [I] Immerse you in, even in reading my scrawls, pray pardon me I lay at your mercy and am Dear Sirs Your inexpressibly obliged friend and Servant
Doctor Benja. Franklin Doctor John Fothergill and Charles Pearce Esqrs.
